 


109 HR 5180 IH: Lower Colorado River Multi-Species Conservation Program Act
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5180 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mr. Hayworth (for himself, Mr. Renzi, Mr. Gibbons, Mr. Calvert, Mr. Kolbe, and Mr. Porter) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize appropriations for the Bureau of Reclamation to carry out the Lower Colorado River Multi-Species Conservation Program in the States of Arizona, California, and Nevada, and for other purposes. 
 
 
1.Short title This Act may be cited as the Lower Colorado River Multi-Species Conservation Program Act. 
2.Definitions In this Act: 
(1)Lower Colorado River Multi-Species Conservation ProgramThe term Lower Colorado River Multi-Species Conservation Program or LCR MSCP means the cooperative effort on the Lower Colorado River between Federal and non-Federal entities in Arizona, California, and Nevada approved by the Secretary of the Interior on April 2, 2005. 
(2)Lower Colorado RiverThe term Lower Colorado River means the Colorado River from Lake Mead to the Southerly International Boundary with Mexico, including its historic floodplain and its mainstem reservoirs to their full pool elevations. 
(3)Program DocumentsThe term Program Documents means the Habitat Conservation Plan, Biological Assessment and Biological and Conference Opinion, Environmental Impact Statement/Environmental Impact Report, Funding and Management Agreement, Implementing Agreement, and Section 10(a)(1)(B) Permit issued and, as applicable, executed in connection with the LCR MSCP. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StateThe term State means each of the States of Arizona, California, and Nevada. 
(6)Steering CommitteeThe term Steering Committee means the LCR MSCP steering committee established pursuant to the Program Documents. 
3.Implementation and water accounting 
(a)ImplementationThe Secretary shall manage and implement the LCR MSCP in accordance with the Program Documents. 
(b)Water accountingThe Secretary is authorized and directed to enter into an agreement with the States providing for the use of water from the Lower Colorado River for habitat creation and maintenance in accordance with the Program Documents. 
4.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to the Secretary such sums as may be necessary to meet the obligations of the Secretary under the Program Documents, to remain available until expended. 
(b)InvestmentsThe Secretary is authorized to invest with the Secretary of the Treasury such portions of appropriations, and any non-Federal contributions made pursuant to the Program Documents, as are not, in the judgment of the Secretary, required to meet current expenditures. Such investments shall be made only in interest-bearing obligations of the United States. Funds invested under this subsection and interest on those funds shall be available to the Secretary to meet the obligations of the Secretary under the Program Documents. 
(c)Non-reimbursable and non-returnableAll amounts appropriated to and expended by the Secretary for the LCR MSCP shall be non-reimbursable and non-returnable. 
5.Applicable law, continuity of program, enforceability of program documents 
(a)In generalNothing in this Act shall impair any right to the delivery or beneficial consumptive use of Colorado River water under any compact, treaty, law, decree, or contract in effect on the date of enactment of this Act. 
(b)Continuity of program documentsNo future act of Congress shall have the effect of modifying the Program Documents unless expressly made applicable to the LCR MSCP. 
(c)Enforceability of program documentsAny party to any agreement entered into with the United States or any agency thereof pursuant to the LCR MSCP may commence a civil action in United States district court to enforce the agreement or to declare the rights and obligations of the parties under the Program Documents. The district court shall have jurisdiction with regard to such action, may issue such orders, judgments and decrees as the court determines are appropriate, and may award costs of litigation to the prevailing party. Notwithstanding any other law, the United States may be named as a defendant in any such action and such action shall not be dismissed nor relief denied on the ground that it is against the United States. The United States shall be deemed to have waived any right to plead that it is not amenable thereto by reason of its sovereignty, and shall be subject to judgments, orders and decrees of the court having jurisdiction, and may obtain review thereof in the same manner and to the same extent as a private individual in like circumstances. Any suit pursuant to this section may be brought in any United States district court in the State in which any non-Federal party to the suit is situated. 
(d)Applicable lawThe Steering Committee shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.). 
 
